Citation Nr: 0738139	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  00-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for fragment wound of the left arm, 
fragment wound of the left leg, and left brow scar has been 
received, to include the question of whether an appeal has 
been timely filed.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chloracne due to 
exposure to herbicides, to include the question of whether an 
appeal has been timely filed.

4.  Entitlement to service connection for residuals of 
multiple gunshot wounds to the face, chest, and leg.

5.  Entitlement to service connection for residuals of 
shrapnel to the chest and leg, to include the question of 
whether an appeal has been timely filed.

6.  Entitlement to service connection for residuals of facial 
reconstruction, to include the question of whether an appeal 
has been timely filed.

7.  Entitlement to service connection for a bilateral knee 
disability, to include the question of whether an appeal has 
been timely filed.

8.  Entitlement to service connection for a bilateral hip 
disability, to include the question of whether an appeal has 
been timely filed.

9.  Entitlement to service connection for a left eye 
disability, to include the question of whether an appeal has 
been timely filed.

10.  Entitlement to service connection for hypertension, to 
include the question of whether an appeal has been timely 
filed.

11.  Entitlement to service connection for myocardial 
infraction, to include the question of whether an appeal has 
been timely filed.

12.  Entitlement to service connection for tinnitus, to 
include the question of whether an appeal has been timely 
filed.

13.  Entitlement to service connection for residuals of a 
fracture of the left arm, to include the question of whether 
an appeal has been timely filed.

14.  Entitlement to service connection for fracture of the 
left hand, to include the question of whether an appeal has 
been timely filed.

15.  Entitlement to service connection for disability claimed 
as volatile episodes, to include the question of whether an 
appeal has been timely filed.

16.  Entitlement to a rating in excess of 30 percent for 
folliculitis and hidradenitis of the head and shoulders.

17.  Entitlement to an effective date earlier than February 
1, 2004 for a nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran served on active duty from October 1967 to May 
1969 and from February 1970 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the RO.  In a July 
1998 rating action, the RO determined that no new and 
material evidence to reopen the veteran's previously denied 
claim for service connection for fragment wounds of the left 
arm and left leg and a left brow scar had been received.  In 
addition, the RO denied service connection for issues 2 
through 15, to include for multiple gunshot wounds to the 
face, chest and leg, and for shrapnel to the chest and leg.  
According to documentation in the veteran's rebuilt file, he 
filed a notice of disagreement (NOD) in June 1999, and the RO 
issued a statement of the case (SOC) in September 1999.  Two 
days later, the veteran testified at an RO hearing with 
regard to all sixteen issues; a copy of the transcript is of 
record.  In April 2000, the RO issued a supplemental SOC 
(SSOC) on all sixteen issues; to which the veteran apparently 
filed a substantive appeal in May 2000.  But a copy of the 
veteran's VA Form 1-9 is not in the record.

Subsequently, in a February 2001 rating action, the RO 
granted service connection for severe folliculitis and 
hidradenitis of the head and shoulders and assigned an 
initial 30 percent rating, effective October 3, 1997; granted 
service connection for left ear hearing loss and assigned an 
initial noncompensable rating, effective October 3, 1997; 
denied service connection for tinea corporis, tinea pedis and 
allergic dermatitis of the armpits, hands and feet; and 
confirmed its earlier denial of service connection for 
tinnitus.  

In a July 2004 letter, the RO indicated that new and material 
evidence was needed to reopen previously denied service-
connection claims for PTSD, shell fragment wounds to the 
face, left arm and left leg, hypertension and malaria.  The 
same month, the RO issued an SSOC with regard to the 
veteran's claims for service connection for PTSD and for 
combat wounds to the face, left arm and left leg.

By an April 2005 rating decision, the RO recharacterized the 
veteran's hearing loss from left ear hearing loss to 
bilateral and confirmed a noncompensable rating for this 
disability and a 30 percent rating for severe folliculitis 
and hidradenitis of the head and shoulders.  The following 
month, the veteran filed an NOD with regard to both assigned 
ratings; and the RO issued an SOC in August 2005.

In his May 2005 NOD, the veteran also indicated that he 
disagreed with denial of his multiple claims for service 
connection.  In an August 2005 letter, the RO noted that he 
had appeals pending as to service connection for PTSD and for 
multiple gunshot wounds to the face, chest, left shoulder, 
left arm and left leg and for increased ratings for his 
hearing loss and service-connected skin disability.  However, 
the RO added that there was no current decision regarding 
denial of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) or 
service connection for: severe depression, migraine 
headaches, a left brow scar, residuals of fractures to the 
left hand and the left arm, tinnitus, hypertension, 
myocardial infarction, a left eye disability, residuals of 
facial reconstruction, and bilateral hip and knee 
disabilities.  

In October 2005, the veteran testified at an RO hearing with 
regard to his claims for higher ratings for his service-
connected hearing loss and skin disability; a copy of the 
transcript is of record.  The RO issued an SSOC in August 
2006 addressing the assigned ratings for the veteran's 
hearing loss and service-connected skin disability.  In 
October 2006, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) with 
regard to the 30 percent rating for severe folliculitis and 
hidradenitis of the head and shoulders alone, along with a 
statement withdrawing his appeal with regard to a higher 
rating for bilateral hearing loss.  Thus, the latter issue is 
no longer in appellate status.

In April 2007, the veteran and his son testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  
At that hearing and in various written statements, the 
veteran has maintained that issues 1, 3, and 5 through 15 
have remained on appeal since the denial in July 1998; even 
though, in an August 2005 letter the RO indicated that this 
rating decision was final and that the veteran needed to 
provide new and material evidence to reopen these claims.  
Thus, issues 1, 3, and 5 through 15 have been described as 
listed on the title page to include the question of whether 
an appeal has been timely filed.

The Board points out that, regardless of the RO's actions or 
the terminology it used in denying the veteran's claim for 
service connection for fragment wound of the left arm, 
fragment wound of the left leg, and left brow scar, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the issue of service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim for service connection 
for fragment wound of the left arm, fragment wound of the 
left leg, and left brow scar has been received before it can 
address the matter on the merits.  

The Board's decision on the claim for a rating in excess of 
30 percent for folliculitis and hidradenitis of the head and 
shoulders is set forth below.  The remaining claims on appeal 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the issues of entitlement to 
service connection for depression and for entitlement to a 
TDIU and to special monthly compensation raised by the 
veteran in a May 2005 statement have not been adjudicated.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for an initial rating in excess 
of 30 percent for folliculitis and hidradenitis of the head 
and shoulders has been accomplished.

2.  The veteran's folliculitis and hidradenitis of the head 
and shoulders is manifested by 7-cm. x 10-cm. scar and a 4-
cm. x 4-cm. area of pitted scars on the left neck, a 2-cm. x 
0.2-cm. vertical scar and a 1.5-cm. x 2-cm. V-shaped scar on 
the right cheek; behind the left ear were 32 separate 
comedones and/or small cysts, an area of multiple comedones 
and small cysts below the right ear covering 1.5 percent of 
total exposed skin, a 1.5-cm. scar on the left sternum (upper 
back), and multiple scars between 1 and 2 cm. in diameter on 
each thigh covering 2 percent of body surface; thus less than 
15 percent of total body surface and about 15 percent of the 
total exposed skin is covered; there is no evidence of 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features; severe disfigurement of the head, 
face or neck or a marked and unsightly deformity of the lips 
or auricles; or four to five characteristics of 
disfigurement; there is no evidence of constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
folliculitis and hidradenitis of the head and shoulders have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 
4.118, Diagnostic Codes 7800-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the veteran's claim 
for a higher rating, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence would be obtained by VA, and the need for the 
claimant to advise VA of and to submit any further evidence 
that is relevant to the claim, including any evidence in his 
possession that pertains to his claim.  Clearly, this notice 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirement. 

While it was not until a March 2006 post-rating letter that 
the RO informed the appellant of how effective dates are 
assigned and the type of evidence that impacts that 
determination, the timing of this notice is not shown to 
prejudice the appellant.  As the Board's decision herein 
denies the veteran's higher rating claim, no (other) 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  Further, after being afforded opportunity 
to respond, an August 2006 SSOC reflects readjudication of 
the claim.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of service medical 
records, post-service medical records, as well as inpatient 
and outpatient treatment records from the VA Medical Centers 
(VAMCs) in Allen Park (Dearborn), Ann Arbor and Detroit, 
Michigan and the reports of VA examinations.  Also of record 
and considered in connection with the claim herein decided 
are the veteran's hearing transcripts and various written 
statements provided by the veteran and by his representative, 
on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, by a February 2001 rating action, the RO 
granted service connection for severe folliculitis and 
hidradenitis of the head and shoulders and assigned an 
initial 30 percent rating, rated as analogous to eczema under 
Diagnostic Code 7806.  This disability rating has remained 
unchanged.  In July 2003, the veteran filed a claim for a 
rating in excess of 30 percent.

Under the criteria of Diagnostic Code 7806 for rating 
dermatitis or eczema, a 30 percent rating requires that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas be affected, or constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The Board has also considered whether, under the diagnostic 
codes for rating scars, the veteran's skin disability might 
warrant a higher rating.  Diagnostic Code 7800 pertains to 
scars of the head, face, or neck.  A 30 percent rating is 
warranted when the veteran displays visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
two or three characteristics of disfigurement, as described 
in Note (1) of this Diagnostic Code.  The eight listed 
characteristics of disfigurement are: (1) a scar 5 or more 
inches (13 or more centimeters (cm.)) in length; (2) a scar 
at least one-quarter inch (0.6 cm.) wide at widest part; (3) 
a surface contour of a scar that is elevated or depressed on 
palpation; (4) a scar that is adherent to underlying tissue; 
(5) the skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 square (sq.) cm.); (6) the skin texture 
is abnormal, to include irregular, atrophic, shiny, scaly, in 
an area exceeding six square inches (39 sq. cm.); (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); and (8) the skin is indurate and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2007).

A 50 percent evaluation is warranted when the veteran 
exhibits visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (such as the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with four or 
five characteristics of disfigurement, as enumerated in Note 
(1).

A maximum of 80 percent is warranted when the veteran has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (i.e., nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with six or more 
characteristics of disfigurement, as contained in Note (1).  
38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1) (2007).

Diagnostic Code 7801 provides for a maximum 40 percent rating 
for the rating of scars, other than head, face, or neck, that 
are deep or that cause limited motion and cover an area or 
areas exceeding 144 square inches (929 sq. cm.).  Diagnostic 
Code 7805 provides for the rating of scars on limitation of 
function of the affected part and Diagnostic Codes 7802, 7803 
and 7804 provide for a maximum rating of 10 percent for 
superficial scars.  As the veteran is currently assigned a 30 
percent rating and there is no evidence that the veteran's 
service-connected skin disability covers an area(s) exceeding 
929 sq. cm. and no limitation of motion or function has been 
alleged or found on examination, neither the criteria for 
rating musculo-skeletal or muscle injuries nor Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 will be applied in 
this instance.  See 38 C.F.R. §§ 4.71a and 4.73 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
and 7805 (2007).

The Board notes that the RO has denied service connection for 
tinea corporis, tinea pedis and allergic contact dermatitis 
of the armpits (axillae), hands and feet.  Therefore, these 
diseases and areas will not be considered when rating the 
veteran's service-connected skin disability.

On August 2004 VA examination, the veteran complained that 
his cysts keep tearing and indurating, making intimacy with 
his wife difficult.  On examination, there was a 7-cm. x 10-
cm. scar on the left cheek and a 4-cm. x 4-cm. area of 
shallow pitted scars on the left neck, covering about 1 
percent of his body surface area and 10 percent of this total 
exposed skin.  There was a 2-cm. x 0.2-cm. vertical scar and 
a 1.5-cm. x 2-cm. V-shaped scar on his right cheek and behind 
the left ear were 32 separate comedones and/or small cysts, 
covering 0.2 percent of body surface and 2 percent of total 
exposed skin.  There was also another 1.5 percent of exposed 
skin below the right ear composed of multiple comedones and 
small cysts; a 1.5-cm. scar on the left sternum, covering 4 
percent of total body surface of the entire upper back; a 1-
cm. scar in the left axilla, covering 2 percent of body 
surface areas and one cyst in his axilla with scarring.  Both 
axillae show erythematous rash.  The examiner concluded that 
about 15 percent of exposed skin surface, mostly in the left 
cheek but also in the right cheek and to some degree behind 
both ears were covered with acne and/or acne scarring and/or 
additional scarring.  The lesions behind the veteran's ears 
were expected to be acne vulgaris and the rest of his 
scarring including his cheeks and on his back appeared to be 
compatible with acne vulgaris.  The examiner added that there 
was a history of eczema, though this was not a major concern.  
The prominent eczema was in his axilla compatible with a 
diagnosis of hidradenitis suppurative.  The examiner opined 
that the scarring was quite evident, though not wildly 
repugnant; the only repugnant lesion was behind the ears.  

A June 2002 VA dermatology progress note revealed multiple 
comedones behind the veteran's ears from chloracne, 30 of 
which were extracted.  During a September 2002 VA dermatology 
visit 15 follicular facial comedones were noted, along with 3 
brown stuck on papules on the back; and scaly papule on the 
right knuckle.  The veteran's chest, abdomen, and upper and 
lower extremities were clear.  At a September 2003 VA 
dermatology visit, cystic scarring with one comedone and no 
inflammatory lesions was noted on the face.  There were 
multiple scaly papules on the palms and backs of his hands 
without pitting, nail changes or fissures.  On the veteran's 
neck were multiple well-demarcated, verrucous, hyperpigmented 
'stuck on' plaques with mild surrounding erythema.  The 
assessment included: well-controlled acne; moderately well-
controlled hand dermatitis; and hyperkeratotic papules on the 
left neck.  An October 2003 VA dermatology progress note 
reveals that hyperkeratotic papules on the right neck were 
removed.  A February 2004 VA treatment note showed the 
presence of significant eczema of the hands with pain and the 
presence of acne and folliculitis.  He was prescribed 
erythromycin.  On physical examination in April 2004, the 
veteran denied any rashes or color changes.  There was a 1-
cm. x 1-cm. soft mass on the posterior neck and tenderness 
was noted upon palpation under bilateral submental adenopathy 
in the axillary or groin.  A September 2005 VA surgical note 
reflects that no acute lesions were seen and there was no 
erythema or induration.  An April 2006 VA record shows that 
his face, scalp and both ears and lower extremities were 
clear; there were papules on his chest and back.  There was a 
neoplasm on his posterior neck of uncertain etiology.

During his testimony, the veteran reported that he uses a 
special soap and a peroxide rinse on his face, legs, and 
groin area.  He pointed to pustules behind his ears and 
stated that he had the same under his arms or groin.  The 
veteran maintained that a VA doctor said that 65 percent of 
his body was covered with chloracne.  He reported that he 
uses creams and takes no pills for his service-connected skin 
disability.

On August 2006 VA examination, the previously described head 
and neck scars were still present.  The examiner noted that 
the veteran had been taking Lithium for his psychiatric 
condition, which is known to aggravate acne.  The diagnoses 
were active chloracne, right and left posterior auricular 
areas; chloracne scars on face and upper back; and scars on 
torso and arm.  Ten percent of the exposed areas (35 to 40 
percent, if hair covered areas of the head and neck are 
excluded).  No eczema, statis dermatitis or hand dermatitis 
were present.  One axillary scar consistent with hidradenitis 
suppurativa was present in the left axilla.

Considering the evidence of record in light of the pertinent 
criteria, the Board finds that a rating in excess of 30 
percent is not warranted under the applicable criteria.  
Simply stated, the aforementioned medical evidence does not 
show that more than 40 percent of the entire body is 
affected, or more than 40 percent of exposed areas are 
affected, or nor does the evidence reflect the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during any 
past 12-month period.  As such, the criteria for the maximum 
60 percent rating under Diagnostic Code 7806 are not met.

Similarly, a 50 percent rating under Diagnostic Code 7800 is 
not warranted.  As noted above, the veteran's folliculitis 
and hidradenitis of the head and shoulders on both VA 
examinations is manifested by 7-cm. x 10-cm. scar and a 4-cm. 
x 4-cm. area of pitted scars on the left neck, a 2-cm. x 0.2-
cm. vertical scar and a 1.5-cm. x 2-cm. V-shaped scar on the 
right cheek; behind the left ear were 32 separate comedones 
and/or small cysts, an area of multiple comedones and small 
cysts below the right ear covering 1.5 percent of total 
exposed skin, a 1.5-cm. scar on the left sternum (upper 
back), and multiple scars between 1 and 2 cm. in diameter on 
each thigh covering 2 percent of body surface.  Thus, less 
than 15 percent of total body surface and about 15 percent of 
the total exposed skin is covered.  There was no evidence of 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features; severe disfigurement of the head, 
face or neck or a marked and unsightly deformity of the lips 
or auricles.  Four to five characteristics of disfigurement 
are not evident.  There also is no evidence of constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during any past 12-month 
period.  The veteran's skin disability is generally treated 
with topical creams.

The above-determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis for assignment of a  higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the August 2005 SOC).  There 
simply is no showing that the disability under consideration 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned rating), or necessitates 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent for folliculitis and hidradenitis of 
the head and shoulders is not warranted, and the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for folliculitis and 
hidradenitis of the head and shoulders is denied.




REMAND

As noted in the Introduction, this case is complicated by the 
fact that the veteran's original claims file, consisting of 
four volumes, was lost.  As a result, the Board finds that 
additional development is required.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In April 2005, the RO confirmed that the veteran's 4-volume 
file was lost and a search for his claims file was 
unsuccessful.  As a result, the RO attempted to rebuild the 
file.  Volume 1 of the veteran's rebuilt contains a 
chronological history of the veteran's VA claims file from 
July 18, 1969 to May 16, 2000.  According to this document, 
the veteran's original claim for compensation benefits was 
received by the RO on July 18, 1969.  On May 14, 1970, the 
veteran was notified that his claim was denied.  On October 
3, 1997, a reopened claim for compensation for multiple 
issues was received by the RO.  On July 27, 1998, the veteran 
was notified that his claim for 16 disabilities was denied.  
On June 30, 1999, an NOD was received from the veteran's 
representative.  On September 27, 1999, the RO issued an SOC 
addressing all 16 issues.  In addition to the issue of 
whether new and material evidence to reopen the veteran's 
previously denied claim for service connection for fragment 
wounds of the left arm and left leg and a left brow scar had 
been received, the remaining 15 issues on appeal were for 
service connection for: PTSD, chloracne as a result of 
exposure to herbicides, multiple gunshot wounds to the face, 
chest and leg, shrapnel to the chest and leg, facial 
reconstruction, bilateral knee and hip disabilities, a left 
eye disability, hearing loss, hypertension, myocardial 
infarction, tinnitus, fractures of the left hand and left 
arm, and volatile episodes.  Two days later, the veteran 
testified at an RO hearing.  On April 19, 2000, the Hearing 
Officer issued an SSOC.  On May 16, 2000, the veteran's 
substantive appeal was received.  Except for the appeals 
pertaining to service connection for hearing loss and the 
skin disability addressed above, which were granted on 
appeal, it appears that the other 13 claims for service 
connection (including the one new and material claim) have 
been on appeal since the RO's denial in July 1998; even 
though, in letters dated in July 2004 and August 2005 the RO 
indicated that that rating decision was final and that the 
veteran needed to provide new and material evidence to reopen 
these claims.  Thus, on remand, with regard to issues 1, 3, 
and 5 through 15, the question of whether an appeal has been 
timely filed must be addressed by the RO.

The Board also notes that, even though, the RO has made some 
attempt to rebuild the file further efforts are required.  In 
an attempt to rebuild the veteran's claims file, the veteran 
gave the RO access to his own records; however, it appears 
that, when making copies of his records, only one side of 
two-sided documents were copied and other documents may have 
been missed entirely.  Missing documents appear to include: 
an April 1970 rating decision denying the veteran's original 
claim for service connection and his applications received in 
July 1969 and October 1997; some of the veteran's service 
medical records dated from September 1, 1967 to May 30, 1969 
and from February 2, 1970 to January 24, 1973 from two 
periods of service; eight folders of Army National Guard 
medical records and personnel record September 28, 1979 to 
September 27, 1982; the transcript of a January 9, 2001 RO 
meeting and submitted photographs; records from joint 
investigations with the Bureau of Alcohol, Tobacco and 
Firearms (ATF) regarding illegal arms importation in 1974 and 
concerning the possession by a convicted felon of firearms 
belonging to the U.S. Army in 1997; complete copies of all 
morning reports issued by the 504th Transportation Detachment 
(RB) for the period May 1, 1968 through May 31, 1969; copies 
from the National Archives and Records Administration (NARA) 
of the quarterly Operational Reports for the 159th 
Transportation Battalion for the period from June 1, 1968 
through April 30, 1969; an order expunging juvenile police 
record; a copy of the 2005 rating decision granting 
entitlement to nonservice-connected pension benefits; and 
copies of various statements from the veteran, to include a 
copy of his VA Form 1-9 received in May 2000.  On remand, the 
RO should attempt to obtain copies of missing service 
personnel and medical records, Army National Guard personnel 
and service medical records, records of joint investigations 
with the ATF in 1974 and 1977, copies of missing morning 
reports and Operational Reports; the missing transcript, 
rating decisions, and VA Form 1-9 identified above; and 
missing applications and statements submitted by the veteran.  
These missing documents are listed in the September 1999 SOC, 
a February 2001 rating decision, and SSOCs dated in April 
2000 and July 2004.

The RO should obtain and associate with the claims file all 
outstanding VA medical records and examination reports.  The 
claims file currently includes incomplete inpatient and 
outpatient treatment records from the Allen Park, Ann Arbor, 
and Detroit VA Medical Centers (VAMCs) from May 1972 to 
October 2006.  However, the record reflects that the veteran 
was hospitalized by VA as early as May 1969 and that reports 
of VA examinations conducted in October 1969 and January 
2001.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records, both inpatient and 
outpatient, and examination reports from the Allen Park, Ann 
Arbor, and Detroit VAMCs from May 1969 to the present 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2007) as regards requests for records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant 
explains what evidence would be necessary to substantiate 
that his appeals were timely filed.  


After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims.  The RO's adjudication of the claims 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claims in 
August 2006, notwithstanding the waiver of RO jurisdiction of 
such evidence.  

Finally, regarding entitlement to an effective date earlier 
than February 1, 2004 for the grant of a nonservice-connected 
pension, in a March 2005 statement addressed to the RO, the 
veteran expressed disagreement with effective date assigned 
for the award of a nonservice-connected pension, claiming 
that the effective date should be January 1, 1998.  As noted 
above, the March 2005 notice of the award is in the rebuilt 
claims file, but a copy of the rating decision awarding the 
benefit is not.  The veteran's statement was received by the 
RO later the same month.  By filing an NOD, the veteran has 
initiated appellate review of the assigned effective date.  
The next step in the appellate process is for the RO/AMC to 
issue to the veteran an SOC.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2007).

Accordingly, these matters are hereby, REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain from the National 
Personnel Records Center (NPRC), the 
National Archives and Records 
Administration (NARA), the Department of 
the Army, and the Bureau of Alcohol, 
Tobacco and Firearms (ATF) and any other 
appropriate agency the missing records 
identified on pages 17 and 18 above.  

In addition, the RO should conduct 
another search of its files in an attempt 
to locate copies of an April 1970 rating 
decision, a transcript of a January 9, 
2001 RO meeting and photographs submitted 
by the veteran at that meeting, a 2005 
rating decision granting entitlement to 
nonservice-connected pension benefits, 
and applications and a VA Form 1-9 (or 
Form 9) received from the veteran in July 
1969, October 1997 and May 2000, 
respectively.  In requesting the records 
from any Federal facility, the RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should obtain from the VAMCs 
in Allen Park, Ann Arbor, and Detroit ll 
outstanding pertinent records, both 
inpatient and outpatient, from May 1969 
to the present, to include reports of VA 
examinations conducted in October 1969 
and January 2001.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice explains what 
evidence would be necessary to 
substantiate that the appeals were timely 
filed.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in 
light of all pertinent evidence and legal 
authority

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

8.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for entitlement to an effective 
date earlier than February 1, 2004 for 
the grant of a nonservice-connected 
pension.  Along with the SOC, the RO must 
furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to this issue.

9.  The veteran and his representative 
are hereby reminded that Board 
consideration of any matter not currently 
in appellate status, to include the 
earlier effective addressed in  paragraph 
8, above, may be obtained only if a 
timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


